Broyles, J.
Where one seeks to establish and foreclose a lien on real estate, in a suit against the owner and a contractor, for work done in improvement of the property, and the petition as amended, when construed most strongly against the pleader, fails to allege that the lien was recorded within three months from the time of the personal work done by the plaintiff, which was alleged to have created the lien, the petition sets forth no cause of action against the defendant, the owner of the property. The demurrer to the petition should have been sustained. Civil Code (1910), § 3353 (2). Judgment reversed.
Foreclosure of lien; from city court of Macon — Judge Hodges. October 5, 1914.
John R. L. Smith; G. G. Harris, for plaintiff.
Will Gunn, for defendant.